        Case 1:21-cv-03385-LMM Document 1 Filed 08/19/21 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ROYAL FLUSH PLUMBING, INC., )
                            )
     Plaintiff,             )
                            )
v.                          )                 Case No.
                            )
YELLOW LION SOLUTIONS       )
LLC,                        )
                            )
     Defendant.

                                  COMPLAINT
      Royal Flush Plumbing, Inc. (“Royal Flush”), by and through its

undersigned counsel, respectfully submits its Complaint against Defendant Yellow

Lion Solutions, LLC (“Yellow Lion”), and shows the Court as follows:

                           I.   INTRODUCTION

      1.     Royal Flush is a plumbing company that has been in business since

1982. In or around October 2019, Royal Flush retained Yellow Lion to design a

web-based application to streamline Royal Flush’s administrative procedures

including scheduling, dispatching, inventory management, invoicing, payment

collection, as well as metric collection and reporting (the “App”). The App was

expected to be completed on a rolling basis, with the first application being
        Case 1:21-cv-03385-LMM Document 1 Filed 08/19/21 Page 2 of 16




completed after 12 weeks and each subsequent application being completed every

eight weeks thereafter, with an estimated total completion date of May 23, 2020.

      2.         As it turned out, Yellow Lion was either not willing to or not capable

of the task of designing the App. By April 21, 2021, almost a year after the App’s

deadline, Yellow Lion had produced none of the deliverables identified by the

Contract, or any usable software whatsoever, despite its repeated promises that the

App was almost complete and its agreement to produce the App by a hard-deadline

of April 9, 2021. By that time, Royal Flush had paid $76,345.16 to Yellow Lion.

      3.         Ultimately, Royal Flush was forced to abandon the App and demand a

refund. Despite failing to deliver any useable software required under the

Contract, let alone the completed App, Yellow Lion has refused to return the

$76,345.16 it received from Royal Flush, or the confidential information Royal

Flush gave Yellow Lion to help design the App. Thus, Royal Flush initiates this

action to recover the $76,345.16 it paid to Yellow Lion, the confidential

information it disclosed for the purposes of designing the App, and any other

appropriate relief.

           II.      THE PARTIES, JURISDICTION AND VENUE

      4.         Royal Flush Plumbing, Inc. is a Georgia Corporation with its principal

place of business in Lilburn, Georgia. Thus, Royal Flush is a citizen of Georgia.


                                             2
         Case 1:21-cv-03385-LMM Document 1 Filed 08/19/21 Page 3 of 16




       5.     Yellow Lion Solutions, LLC is a limited liability company organized

under the laws of Pennsylvania, located at 201 Canal Street, Phoenixville, PA

19460, and, upon information and belief, all of its members are individual or

corporate citizens of Pennsylvania. Thus, Yellow Lion is a citizen of

Pennsylvania.

       6.     Yellow Lion may be served at 201 Canal Street, Phoenixville, PA

19460.

       7.     This Court has personal jurisdiction over Yellow Lion, a

representative of which personally appeared in Royal Flush’s offices in Lilburn,

Georgia, to advertise its services and convince Royal Flush to enter into the

Contract, which is at issue in this case.

       8.     The Court has subject matter jurisdiction over Royal Flush’s claims

pursuant to 28 U.S.C. §§ 1332 and 1367, as there is complete diversity between the

parties and the amount in controversy, including but not limited to any money

Royal Flush paid Yellow Lion, exceeds $75,000.00, exclusive of interest, fees and

costs. Hunt v. Washington State Apple Advert. Comm'n, 432 U.S. 333, 347 (1977).

       9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) as a

substantial part of the actions giving rise to Royal Flush’s claims occurred in this

judicial district.


                                            3
        Case 1:21-cv-03385-LMM Document 1 Filed 08/19/21 Page 4 of 16




                      IV.    FACTUAL BACKGROUND

      A. The App

      10.       On or around September or October 2019, a representative on behalf

of Yellow Lion personally appeared in Royal Flush’s office in Lilburn, Georgia, to

give a presentation about designing the App, which was a web-based application to

streamline Royal Flush’s scheduling, dispatching, inventory management,

invoicing, payment collection, as well as metric collection and reporting.

      11.       Upon information and belief, Yellow Lion knew or should have

known that it was not capable of designing the App it described during its

presentation.

      12.       Royal Flush was impressed by Yellow Lion’s presentation and,

reasonably relying on Yellow Lion’s representation that it was capable of

designing the App, agreed to enter into the Development and Service Contract (the

“Contract”) with Yellow Lion on or about October 11, 2019. (See Contract,

attached hereto as Exhibit 1).

      13.       The Contract contains the following relevant terms:

            2. STATEMENT OF WORK

            Contractor shall perform and deliver the Project as set forth in the
            Statement of Work (aka appendix A, Proposal and Services Outline)
            issued against and subject to the terms and conditions of this Agreement.


                                            4
        Case 1:21-cv-03385-LMM Document 1 Filed 08/19/21 Page 5 of 16




            The work which Contractor shall perform shall be specified in the
            Statement of Work–attached hereto as Appendix A –which will be
            written under the terms and conditions of this Agreement. The Statement
            of Work shall specify: (i) description of Services and Deliverables, (ii)
            schedule for Deliverables, and (iii) price and payment schedule.
      14.      According to Appendix A, Proposal And Project Outline (the “Project

Outline”), referenced and incorporated in the Contract, the App was supposed to be

comprised of three sub-applications (“Sub-Apps”):

               a. Back-Office Application: A web-based portal that
                  will allow role-based access to administrative
                  functionality such as user management, work order
                  management, scheduling, customer management, and
                  specified metrics reporting.
               b. Technician Mobile Application: A native Android
                  app allowing field technicians real-time and offline
                  access to their assigned jobs, schedules, inventory,
                  and payment processing.
               c. Customer Portal: A web-based portal allowing
                  registered customers to submit workorder requests,
                  view and get updates on current requests, and make
                  payments for completed jobs.
(See Proposal And Project Outline (“Project Outline”), attached hereto as Exhibit

2).

      15.      The App was also supposed to support six different user-types who

could use the App for different purposes (“User-Types”):

               a. Administrator: Internal RFP users who can access
                  the back-office Portal to author and manage specifier



                                           5
       Case 1:21-cv-03385-LMM Document 1 Filed 08/19/21 Page 6 of 16




               account, profile and contents. Administrator primarily
               use the Backoffice application through a web browser.
            b. Customer service: triage incoming requests and
               determine when to create work orders for onsite visits.
               Agents primarily use the Back-office application
               through a web browser.
            c. Service managers: track performance metrics and
               oversee service delivery, finding ways to increase
               efficiency and standardize processes. Service
               managers primarily use the Back-office application
               through a web browser.
            d. Dispatchers: review and schedule work orders, and
               assign them to resources on the schedule board
               through resource availability searches, and through a
               fully automated resource scheduling optimization add-
               in. Dispatchers primarily use the back-office
               application through a web browser.
            e. Field Technicians: manage their assigned work
               orders using the mobile app BOYD or supplied tablet,
               and perform maintenance and repairs onsite at
               customer locations.
            f. Customers: Access current jobs, submit service
               requests, view invoices and make payment online.
               Customers primarily use the Customer Portal
               application through a web browser.
      16.   The Project Outline further contained a deliverable timeline, which

provided that the Sub-Apps would be completed in the following order: (1.) Back-

Office Application; (2.) Technician Application; (3.) Customer Portal. Those three

Sub-Apps would be completed according to the following timeline:



                                        6
        Case 1:21-cv-03385-LMM Document 1 Filed 08/19/21 Page 7 of 16




               A. Deliverable Timing - Given the intricacies of the
                  applications, and the rolling deliveries we anticipate
                  the first priority app delivery within 12 weeks of
                  proposal approval and receipt of down payment. Each
                  subsequent priority app we anticipate roughly an 8
                  week turnaround time. These estimates are based on
                  the information that has been provided thus far, and
                  do not account for potential scope creep.
(Ex. 2, Project Outline, at ¶ 3). Accordingly, the entire Project should have been

completed on or about May 23, 2020.

      17.      The Contract provides the following terms for accepting deliverables:

            6. ACCEPTANCE
            The Deliverables, if any, shall be deemed accepted by Customer
            upon completion of the following acceptance test:
               a. Immediately upon receipt of said Deliverables,
                  Customer shall promptly perform testing of the
                  Deliverables to confirm that the Deliverables perform
                  in accordance with the documentation or other
                  standards applicable thereto as set forth in the
                  Statement of Work.
               b. Customer shall either promptly provide Contractor
                  with written acceptance of the Deliverables, or deliver
                  to Contractor a detailed written statement of
                  nonconformities to be corrected prior to Customer’s
                  acceptance of the Deliverables. Unless otherwise
                  agreed to in writing by the parties, Contractor will
                  redeliver corrected Deliverables to Customer within a
                  reasonable amount of time after receipt of such
                  statement of nonconformities.



                                           7
        Case 1:21-cv-03385-LMM Document 1 Filed 08/19/21 Page 8 of 16




              c. Following redelivery of corrected Deliverables, a new
                 acceptance test shall be immediately commenced by
                 Customer. Any such written statement of
                 nonconformities shall provide sufficient detail to
                 enable Contractor to remedy the failure to conform to
                 the Completion Criteria. If Customer fails to provide a
                 written acceptance or a written statement of
                 nonconformities within five (5) days of initial receipt
                 of said Deliverables or such other mutually acceptable
                 period as defined in the applicable Statement of Work,
                 or within five (5) days of re-delivery of said corrected
                 Deliverables or such other mutually acceptable period,
                 the Deliverables shall be deemed immediately
                 accepted by Customer.
       18.    The Price Estimate for the App was $92,000, 25% of which was to be

paid before work started, and 25% due upon delivery of each Sub-App completed

thereafter. (Id. ¶ 7.)

   B. Royal Flush Entrusts its Confidential Information to Yellow Lion

       19.    Yellow Lion advised Royal Flush that to develop the App, Yellow

Lion needed to be given access to Royal Flush’s confidential information including

but not limited to its customer database and price book, which Royal Flush

provided to Yellow Lion (the “Confidential Information”). Royal Flush delivered

the Confidential Information to Yellow Lion for the sole purpose of developing the

App, with the mutual understanding that the Confidential Information would be

returned to Royal Flush thereafter.



                                          8
        Case 1:21-cv-03385-LMM Document 1 Filed 08/19/21 Page 9 of 16




   C. Yellow Lion Fails to Deliver the App

      20.    By August 14, 2020, almost three months after the estimated

completion date for the entire App, Yellow Lion had not delivered any of the three

Sub-Apps. While continuing to cooperate with Yellow Lion to design the App,

Royal Flush voiced concerns that Yellow Lion may not be capable of completing

the App. Yet, Yellow Lion insisted that it was capable and “offer[ed] a financial

mitigation component to make up for these setbacks” under which Yellow Lion

would complete the App for $73,600. Yellow Lion further advised that the Back-

Office Application would be complete within two to three weeks and the other

Sub-Apps would be delivered shortly thereafter.

      21.    Yellow Lion was unable to finish the Back-Office Application within

two to three weeks after August 14, 2020, however, and went on to miss multiple

deadlines that Yellow Lion promised to meet.

      22.    Ultimately, on February 8, 2021, about nine months after the App was

supposed to be completed, Royal Flush advised that it needed a “definitive

timeline” in which it would receive the completed App. (See Email

Correspondence, attached hereto as Exhibit 3). Yellow Lion responded with what

it described as a “conservative timeline,” promising to complete the App by April

9, 2021. (Id.)


                                         9
       Case 1:21-cv-03385-LMM Document 1 Filed 08/19/21 Page 10 of 16




      23.    Once again, however, Yellow Lion was unable to complete the App

and failed to meet the April 9, 2021 deadline, and by that time had failed to deliver

a single Sub-App, or any piece of usable software for that matter.

      24.    By April 9, 2021, Royal Flush had paid $76,345.16 of invoices that

Yellow Lion submitted to design the App.

   D. Yellow Lion Refuses to Refund Money Paid for the App

      25.    Faced with the unavoidable conclusion that Yellow Lion was not

qualified to design the App it promised, on April 14, 2021, Royal Flush demanded

that Yellow Lion refund the money it paid Yellow Lion for the App. Yellow Lion

did not respond to Royal Flush’s demand.

      26.    On June 8, 2021, Royal Flush, through the undersigned counsel,

reiterated its demand for Yellow Lion to refund the $76,345.16 and to return the

Confidential Information.

      27.    To date, Yellow Lion has failed to refund any money it received from

Royal Flush, return the Confidential Information, or even respond to Royal Flush’s

demands.

                       V.    CAUSES OF ACTION

                                COUNT ONE
                            BREACH OF CONTRACT



                                         10
           Case 1:21-cv-03385-LMM Document 1 Filed 08/19/21 Page 11 of 16




       28.     Royal Flush realleges each of the allegations in the foregoing

paragraphs of this Complaint as if set forth herein.

       29.     The Contract is a valid, enforceable, and binding agreement between

Royal Flush and Yellow Lion.

       30.     Pursuant to the Project Outline, referenced and incorporated into the

Contract, Yellow Lion was required to design and deliver the App to Royal Flush

by May 23, 2020, or a reasonable time thereafter.

       31.     Royal Flush has fully complied with the Contract and has performed

all conditions precedent to Royal Flush’s performance, including paying

$76,345.16 in invoices that Yellow Lion submitted to design the App.

       32.     Yellow Lion failed to design and deliver the App by May 23, 2020, or

a reasonable time thereafter, including the “conservative timeline” of April 9, 2021,

agreed to by Yellow Lion, pursuant to the Contract and the agreements between the

parties.

       33.     Yellow Lion’s failure to design and deliver the App by May 23, 2020,

or a reasonable time thereafter, including the “conservative timeline” of April 9,

2021, agreed to by Yellow Lion, constitutes a material breach of the Contract and

the agreements between the parties.




                                          11
       Case 1:21-cv-03385-LMM Document 1 Filed 08/19/21 Page 12 of 16




      34.    Royal Flush has suffered damages as a direct and proximate result of

Yellow Lion’s breach of the Contract and the agreements between the parties.

                                COUNT TWO
                            UNJUST ENRICHMENT

      35.    Royal Flush realleges each of the allegations in the foregoing

paragraphs of this Complaint as if set forth herein.

      36.    Yellow Lion induced Royal Flush to pay $76,345.16 and provide

Yellow Lion access to Royal Flush’s Confidential Information by promising that it

was capable of designing the App.

      37.    Despite receiving $76,345.16, Yellow Lion has failed to deliver the

App, or any usable software.

      38.    Yellow Lion has been unjustly enriched and, pursuant to this unjust

enrichment claim, is liable to Royal Flush for damages measured from the

standpoint of Yellow Lion, upon which benefits were conferred.

                           COUNT THREE
                   NEGLIGENT MISREPRESENTATION

      39.    Royal Flush realleges each of the allegations in the foregoing

paragraphs of this Complaint as if set forth herein.




                                         12
       Case 1:21-cv-03385-LMM Document 1 Filed 08/19/21 Page 13 of 16




      40.    Prior to entering into the Contract, Yellow Lion falsely represented

that it was capable of designing the App and performing its obligations under the

Contract.

      41.    Upon information and belief, Yellow Lion knew or should have

known that it was not capable of designing the App and performing its obligations

under the Contract.

      42.    Royal Flush had no reason to believe that Yellow Lion was incapable

of designing the App and performing its obligations under the Contract, and it was

reasonably foreseeable that Royal Flush would rely on Yellow Lion’s false

representations.

      43.    By making a false representation that it was capable of designing the

App and performing its obligations under the Contract, Yellow Lion induced Royal

Flush, which reasonably relied on Yellow Lion’s representations, to enter into the

Contract, pay Yellow Lion $76,345.16, and provide Yellow Lion with the

Confidential Information.

                                 COUNT FOUR
                                 CONVERSION

      44.    Royal Flush realleges each of the allegations in the foregoing

paragraphs of this Complaint as if set forth herein.



                                         13
        Case 1:21-cv-03385-LMM Document 1 Filed 08/19/21 Page 14 of 16




      45.      The Confidential Information was the product of Royal Flush’s

commercial operations and is Royal Flush’s property. Royal Flush has the legal

right to immediate and sole possession of the Confidential Information.

      46.      Yellow Lion obtained Royal Flush’s Confidential Information by

claiming that it was necessary to Yellow Lion’s performance under the Contract.

      47.      Yellow Lion is currently in possession of the Confidential

Information.

      48.      Royal Flush made a demand for Yellow Lion to return the

Confidential Information, but Yellow Lion has refused to do so.

      49.      Yellow Lion’s conversion of the Confidential Information directly and

proximately caused and continues to cause Royal Flush damage in an amount to be

determined. Royal Flush is entitled to injunctive relief against Yellow Lion to

recover all Confidential Information and damages, as determined by the finder of

fact, plus profits, court costs, and attorney’s fees.

                          COUNT FIVE
          ATTORNEY’S FEES AND EXPENSES OF LITIGATION

      50.      Royal Flush realleges each of the allegations in the foregoing

paragraphs of this Complaint as if set forth herein.

      51.      Yellow Lion has acted in bad faith, has been stubbornly litigious, and

has caused Royal Flush unnecessary trouble and expense.

                                           14
       Case 1:21-cv-03385-LMM Document 1 Filed 08/19/21 Page 15 of 16




      52.    Yellow Lion acted in bad faith by refusing to refund Royal Flush the

$76,345.16 it paid Yellow Lion to design the App, or even respond to Royal Flush’s

demands, despite Yellow Lion’s failure to deliver any of the deliverables identified

by the Contract or any usable software.

      53.    As such, Royal Flush is entitled to attorney’s fees and expenses of

litigation pursuant to O.C.G.A. § 13-6-11.

                                 COUNT SIX
                             PUNITIVE DAMAGES

      54.    Royal Flush realleges each of the allegations in the foregoing

paragraphs of this Complaint as if set forth herein.

      55.    Yellow Lion’s actions constitute willful conduct, malice, wantonness,

oppression and the entire want of care which raises the presumption of conscious

indifference to consequences. As such, Royal Flush is entitled to recover punitive

damages from Yellow Lion in an amount to be determined at trial.

      WHEREFORE, Royal Flush respectfully requests this Court to Order:

        I.   That Defendant Yellow Lion refund Plaintiff Royal Flush $76,345.16;

       II.   That Defendant Yellow Lion return the Confidential Information to

             Plaintiff Royal Flush;




                                          15
 Case 1:21-cv-03385-LMM Document 1 Filed 08/19/21 Page 16 of 16




III.   That Defendant Yellow Lion pay Plaintiff Royal Flush costs of this

       action and that a reasonable attorneys’ fees be allowed as part of such

       costs; and

IV.    Other such relief as may be just and equitable.

This 19th day of August, 2021

                                 Respectfully submitted,

                                 WARGO & FRENCH LLP

                                 /s/ David M. Pernini
                                 David M. Pernini
                                 Georgia Bar No. 572399
                                 Patrick Fitzgerald
                                 Georgia Bar No. 405638
                                 999 Peachtree Street, NE
                                 26th Floor
                                 Atlanta, Georgia 30309
                                 Telephone: 404-853-1500
                                 Facsimile: 404-853-153

                                 Counsel for Plaintiff Royal Flush Plumbing,
                                 Inc.




                                   16
